Citation Nr: 1420030	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel

INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from July to December 1958, with additional periods of service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to service connection for bilateral hearing loss.

The Veteran provided testimony before the undersigned at the RO in April 2011.  A transcript is of record.  

During the April 2011 hearing, Veteran asserted that he had tinnitus related to noise exposure in service.  Service connection for tinnitus was denied the August 2008 rating decision on appeal, and the Veteran did not file an appeal with regard to the claim.  However, the Veteran's testimony can be viewed as a request to reopen the claim for entitlement to service connection for tinnitus.  

The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board remanded the claim of entitlement to service connection for bilateral hearing loss in June 2011 and February 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2012 Board remand instructed the RO/AMC to verify the Veteran's periods of ACDUTRA and inactive duty training (INACDUTRA).  Service personnel records were associated with the claims file, these suggest that the Veteran had periods of ACDUTRA and INACDUTA but the specific periods of ACDUTRA and INACDUTRA were not reported or verified.   

The February 2012 remand also asked the medical examiner to opine whether the Veteran's current bilateral hearing loss is causally related to any tours of ACDUTRA.  The examiner referenced the absence of confirmed tours of ACDUTRA as part of the rationale for the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the specific dates of all periods of the Veteran's ACTDUTRA and INACDUTRA. Requests for service department records should continue until they are obtained unless it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.
 
If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and of what additional actions will be taken with regard to his claim.

2.  If specific periods of ACDUTRA and INACDUTRA are verified, ask the examiner who provided the July 2011 examination and September 2012 addendum to review the new evidence and provide an opinion as to whether it is as least as likely as not (50 percent or more) that current bilateral hearing loss is the result of disease or injury (such as noise exposure) during ACDUTRA or injury (such as noise exposure) during INACDUTRA. 
The examiner should provide reasons for each opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

